Citation Nr: 1700195	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for rash between the legs.

2.  Entitlement to service connection for a cervical spine disability, claimed as a twisted neck.

3. Entitlement to a rating in excess of 20 percent for right ankle arthritis, status post right ankle fracture.

4.  Entitlement to a rating in excess of 30 percent for residuals of a left ankle fracture.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied the service connection and increased rating claims listed above.  

In February 2014 the Veteran testified at a personal hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2015, the Board remanded the claims remaining on appeal to the agency of original jurisdiction (AOJ) for additional development and denied other claims.  At that time, the Board noted the issue of TDIU had been raised by a lay statement received in November 2011 and by the Veteran's statements during fee-basis and VA ankle examinations in December 2011 and April 2013, respectively. When TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim was added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for right and left ankle disabilities status post fractures and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most persuasive and probative medical evidence indicates that the Veteran's cervical spine disability manifested by degenerative changes began many years after separation from service and is unrelated to military service, including the episode in which the Veteran's hyoid bone slid over thyroid cartilage.

2.  On October 3, 2016, prior to the promulgation of a decision on the appeal, the Veteran's agent withdrew on his behalf the appeal of the issue of entitlement to service connection for rash between the legs.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder, claimed as a twisted neck, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for rash between the legs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking entitlement to service connection for rash between the legs.  In correspondence received on October 3, 2016, the Veteran's agent informed VA of the Veteran's desire to withdraw his pending appeal for service connection for rash between the legs.  Here, the Board finds the agent has clearly expressed the Veteran's wish to withdraw from appeal the issue of service connection for rash between the legs.  

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to service connection for rash between the legs.  See 38 C.F.R. § 20.204; see also Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (holding that veterans are as free to withdraw claims as they are to file them; and when claims are withdrawn, they cease to exist).  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2016), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In November 2011, a VCAA letter was issued to the Veteran with regard to his service connection claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the July 2015 Remand pertinent to the issue decided herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records; post-service VA and private outpatient treatment records; internet articles about various medical conditions; lay statements of the Veteran, his agent, and D. G.; and hearing testimony.  The specific issue regarding the current cervical spine disability is whether it is related to service.  VA obtained medical opinion evidence to address this issue from the April 2013 VA examination and August 2016 VA opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the VA examination and opinion reports are adequate for adjudication purposes because the reports document the Veteran's symptomatology, reflect thorough examination, and express medical opinions supported by a rationale.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In February 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board acknowledges that additional evidence was added to the claims file after the September 2016 supplemental statement of the case (SSOC).  The Board is required to return pertinent evidence that is not accompanied by a waiver of consideration by the AOJ.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issues.  38 C.F.R. § 20.1304 (2016).  Neither the Veteran nor his agent has waived AOJ consideration of the new evidence. 

However, the evidence consists of internet articles regarding hyoid bone syndrome and thyroid cartilage.  Although the Veteran's hyoid bone slid over his thyroid cartilage during service, the issue resolved itself within a day, did not recur, and 

post-service medical evidence does not reflect or suggest that the Veteran's has a current disorder affecting the hyoid bone or thyroid cartilage.  Moreover, based on physical and x-ray examination findings, a VA physician has opined that the Veteran's symptom of loss of range of motion in the cervical spine is attributable to the degenerative changes of the cervical spine found on x-ray examination.  In summary, because the Veteran has not claimed or shown that he ever had complications regarding his hyoid bone or thyroid cartilage, the Board finds that the new evidence received in October 2016 has no bearing on the service connection issue on appeal, and the case does not require return to the AOJ as a result.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

III. Criteria & Analysis

The Veteran contends that he has a current cervical spine disability, claimed as a "twisted neck," related to military service.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

On pre-induction examination in April 1966, the Veteran denied a history of arthritis or rheumatism, head injury, or recurrent back pain, and the spine was reported as normal on clinical evaluation.

A January 1967 treatment note reflects the Veteran's report of twisting his neck while getting out of bed and being unable to get full range of motion.  ENT evaluation showed no pharyngeal pathology.  The problem was "unclear at present."  During evaluation the next day, the examiner indicated that the Veteran "apparently had [his] hyoid bone slide over [the] thyroid cartilage.  This resolved itself."

A September 1969 medical board examination report documented asymptomatic spondylolysis, L5 on S1.  No other abnormalities of the spine were noted.      

Post-service treatment records do not reflect problems involving the hyoid bone or thyroid cartilage.  A September 1997 VA history and physical report reflects that the Veteran denied neck mass, tenderness, stiffness, goiter, tender lymph nodes, or swelling during a review of systems.  In addition, VA treatment records dated from June 1994 to December 2015 do not reflect complaints of chronic neck problems, and a cervical spine disorder is not listed among the Veteran's "active problems" in VA treatment records dated through December 2015. 

The Veteran was afforded a VA cervical spine examination in April 2013.  He stated that his neck had been bothering him for a couple years if he rotates his neck to its extreme range of motion.  He could not recall a specific injury, but eventually remembered walking in to a concrete bridge with his forehead while in service and stated his neck had hurt ever since.  He also described having "circulation" problems with his hands, thumbs, and index fingers bilaterally for the past five to ten years when riding in a car or when watching TV.  

The examiner reviewed the claims file and observed that service treatment records did not note a neck injury or any neck problems identified in the medical board examination in 1969.  The VA examination report also documents that the examining physician had left the report open for two weeks for the Veteran to obtain a cervical spine x-ray examination.  The examiner remarked that the only finding on examination of note was slightly decreased range of motion on lateral rotation.  There were no neurological findings to suggest radiculopathy or peripheral neuropathy, and although the Veteran did have occasional positional numbness to his hands, there was no persistent numbness or neurological deficit by history or on examination.  The diagnosis was limited range of motion to neck. 

The examiner opined that it was less likely than not that the limited range of motion of the neck was incurred in or caused by military service.  The examiner explained that the claims file did not reveal a service treatment record note regarding a neck injury and no neck problems were identified in the medical board examination in 1969.  The examiner added that during the present examination, the Veteran stated that his neck had only been bothering him for a couple years.

In May 2013, more than one month after the VA examination, the Veteran presented for a cervical spine x-ray study; he reported a history of neck pain for 40 years after an injury.  The impression was moderate lower cervical spine degenerative changes without high-grade osseous neural foraminal stenosis.       

During the February 2014 hearing, the Veteran testified that he could not remember how he twisted his neck in service, but he was hospitalized overnight for observation.  He related that the problem involved bone, rather than muscle, and resolved itself.  He also testified that when he was hospitalized for his ankles in service, he was placed on boards and his neck muscles got sore.  Regarding current neck problems, he testified that his neck gets sore with tight muscles, feeling frozen or stiff.  He added that his symptoms had been worse in the last six to ten months and his neck was not like that a few years ago.

In correspondence received in February 2014, the Veteran's agent suggested that the April 2013 VA cervical spine examination was inadequate because "VA and the examiner were silent to the appellants [sic] MOS," which was mechanic.  He asserted that an article entitled "Musculoskeletal Injuries: Description of an Under-Recognized Injury Problem Among Military Personnel" shows that "the veterans' [sic] disorders are related to his submitted claims."  He cited another article in which mechanics reported "which symptoms had been most troublesome at work."

Because the May 2013 cervical spine x-ray report revealed a current disability, the Board remanded the claim to the AOJ in July 2015 to obtain a supplemental VA medical opinion.

In August 2016, a VA physician reviewed the Veteran's claims file and opined that it was less likely than not that the current cervical spine disability manifested by degenerative changes began during military service, or was otherwise related to service, including the January 1967 finding that the Veteran's hyoid bone apparently slid over the thyroid cartilage and resolved itself.  In support of his conclusion, the reviewing physician considered the Veteran's contentions, including that he walked into a concrete bridge with his forehead during service and that his neck had hurt ever since, but noted that the service treatment records were silent for any such injury.  The physician also observed that the January 1967 incident in which the Veteran twisted his neck while getting out of bed and "apparently had hyoid bone slide over thyroid cartilage" resolved itself within a day.  The physician explained that the Veteran's hyoid bone, which slid then resolved itself during service, was completely unrelated to the current finding of degenerative changes to the cervical spine because neither the hyoid bone nor the thyroid cartilage are connected to or related to the cervical spine.  

Pertinent to a continuity of symptomatology, the physician also observed there were no other notations of neck problems in the service treatment records, the September 1969 Medical Board examination, or during the September 1970 VA examination.  Moreover, the physician emphasized that during the April 2013 VA examination, the Veteran had reported he had a history of neck pain in extreme range of motion for a "couple of years."  The physician elaborated that the May 2013 x-ray study does provide a reason for the Veteran's mildly reduced range of motion on lateral rotation and pain with extreme rotation.  Specifically, "[d]egenerative changes in the spine would not be unusual in a 67 year old man, and since the Veteran stated that his neck had only bothered him for a 'couple of years' as of [April 2013], the onset of the degenerative changes was well after the Veteran's service discharge."

In October 2016 correspondence, the Veteran's agent cited the 1967 service treatment records documenting that the Veteran twisted his neck getting out of bed and that his hyoid bone slid over the thyroid cartilage and suggested that VA had "misinterpreted the word Chronic [sic] for VA purposes Error [sic]."  As noted, the agent submitted internet evidence regarding "hyoid bone syndrome," described as a "degenerative injury of the middle pharyngeal constrictor muscle" and "characterized by both dental and non-dental referral sites."  The article also noted that the "hyoid bone is the only bone that has no direct contact with any other bone in the human body" and lies "between the root of the tongue and mandible and the thyroid cartilage."   

The Board has considered the medical and lay evidence of record and finds that service connection for a cervical spine disability manifested by degenerative changes is not warranted.

First, the episode of twisting his neck and losing some range of motion in January 1967 was attributed to the Veteran's hyoid bone sliding over thyroid cartilage with the problem resolving itself within a day.  The remaining service treatment records and post-service treatment records do not reflect that the Veteran experienced sliding of his hyoid bone again or that he experienced neck problems prior to receipt of his claim in August 2011.  In addition, the first objective evidence of cervical spine impairment after service was from the April 2013 VA examination and May 2013 cervical spine x-ray study.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only medical opinions to address whether the Veteran has a current cervical spine disability manifested by degenerative changes that is related to service are from the April 2013 VA examiner and August 2016 reviewing VA physician. The Board finds the opinions are persuasive and probative evidence against the claim for service connection because they were based on a review of the claims file, physical examination in April 2013, and were supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiners concluded the current cervical spine disability was not incurred in or related to service because neither a neck injury as the Veteran described, nor ongoing neck problems were documented in the Veteran's service treatment records, and because the Veteran stated his neck had only been bothering him for a couple years.

The Board accepts the April 2013 and August 2016 VA examiners' opinions as being the most probative medical evidence on the subject, as they were based on a review of all available historical records, and contain a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiners were aware of the Veteran's episode of twisting his neck during service, but concluded that current cervical spine disability manifested by degenerative changes was not related to the shifted hyoid bone during service.  Rather, the August 2016 VA physician concluded that the Veteran's cervical spine degenerative changes, loss of neck motion, and recent onset of symptoms around 2011 were consistent with his age.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner and reviewing physician, which reflect that the current cervical spine disability manifested by degenerative changes was not incurred in service, manifested to a compensable degree within one year of separation from service, or otherwise related to military service.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a cervical spine disability, claimed as a twisted neck.


ORDER

The appeal as to the issue of entitlement to service connection for a rash between the legs is dismissed.

Service connection for a cervical spine disability manifested by degenerative changes is denied.


REMAND

In July 2015 the Board remanded the right and left ankle disabilities on appeal because the AOJ had not considered pertinent findings from an April 2014 VA examination to evaluate service-connected left ankle osteomyelitis. The Board also directed the AOJ to obtain and consider VA treatment records dated since June 2013 and to adjudicate the increased rating claims and the claim for a TDIU.

Unfortunately, although the AOJ obtained treatment records from the St. George VA Clinic dated from September 2012 to December 2015, and treatment records from the Salt Lake City VA Medical Center (VAMC) dated from June 2013 to December 2015, a review of the September 2016 SSOC reflects that the AOJ limited its review of the medical evidence to "treatment records for the period of March 2014 and April 2015" and does not indicate whether the April 2014 VA ankle examination was reviewed.  As a result, the Board must remand the claims for right and left ankle disabilities status post fractures to allow the AOJ to consider the evidence as directed.  

The Board must ensure that the development requested in its remands is performed.  Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records pertinent to the claims should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing treatment records from the Salt Lake City VA Health Care System, including the Saint George Community Based Outpatient Clinic (CBOC) and related clinics dating since December 2015.

2. After completion of the above and any additional development deemed necessary, the AOJ should adjudicate the issues of entitlement to ratings in excess of 20 percent for right ankle arthritis status post right ankle fracture and in excess of 30 percent for residuals of left ankle fracture, and the issue of entitlement to a TDIU.  Adjudication of the ankle disabilities should include consideration of the April 2014 VA examination findings related to the October 2013 increased rating claim for left ankle osteomyelitis.  In addition, the AOJ must consider all evidence added to the claims file since the June 2013 SSOC, particularly VA treatment records dated since June 2013.  If any benefit sought on appeal remains denied, the AOJ must furnish an SSOC before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2016).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


